Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1, 4, 8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 5-6 of claim 1, the phrase “by running the skin tissue sample in one or more of” is indefinite since it is not clear whether the skin tissue sample itself or the lipid components extracted from the skin tissue sample are run through one or more of the types of mass spectrometry recited in claim 1. The first step of the method in claim 1 recites preparing a skin tissue sample by extracting lipid components therefrom. However, the second step of the method in claim 1 recites “running the skin tissue sample” in one or more of the recited types of mass spectrometry techniques. Therefore, it is unclear which is analyzed using the one or more mass spectrometry techniques, the skin tissue sample obtained from the subject or the lipid components extracted from the skin tissue sample. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 8 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomenon or natural correlation between levels of sphingolipids and sphingolipid metabolites, in particular sphingomyelins, found naturally in a skin tissue sample obtained from a subject and a psychiatric disorder in the subject without significantly more. The claim(s) recite(s) a method of predicting or diagnosing a psychiatric disorder in a subject by measuring levels of sphingolipids and sphingolipid metabolites, in particular sphingomyelins, in a skin tissue sample obtained from the subject, comparing the measured level of the sphingomyelins to a level measured in a skin tissue sample obtained from a healthy control subject, diagnosing a psychiatric disorder in the subject based upon the comparison, in particular when the level of the sphingomyelins measured in the skin tissue sample of the subject is lower than that in the control subject, and treating the psychiatric disorder. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When evaluating claims 1, 4, 8 and 12-13 using the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 first issued in January 2019 and the updates made in October 2019, it is noted that these claims meet step 1 of the guidance since these claims are directed to a process, which is one of the statutory categories of invention. Clams 1, 4, 8 and 12-13 also meet prong one of step 2A in the guidance since these claims recite the judicial exception of a natural phenomenon or natural correlation between levels of sphingolipids and sphingolipid metabolites, in particular sphingomyelins, found naturally in a skin tissue sample obtained from a subject and a psychiatric disorder in the subject. 
Claims 1, 4, 8 and 12-13 do not meet prong two of step 2A since the claims do not as a whole integrate the recited judicial exception into a practical application of the exception. The claims merely recite the additional steps of obtaining a skin tissue sample, obtaining data related to levels of sphingolipids, such as sphingomyelins, in the skin tissue sample, and comparison of the measured levels of the sphingolipids to levels of sphingolipids measured in a healthy control skin sample, which constitutes only a mental analysis step. Each of these steps are necessary for establishing the conditions under which the natural correlation exists, and do not apply, rely on or use the judicial exception in a manner that imposes meaningful limits on the judicial exception. The step of obtaining a skin tissue sample by a tape stripping method does not render the judicial exception a practical application thereof since obtaining a skin tissue sample is a commonly used method for removing cell layers of the stratum corneum after topical application of a formulation (i.e. cosmetic or dermatological) to the skin in order to assess the quality or efficacy of the formulation. Also, obtaining a skin tissue sample using a tape stripping method is widely well-known and conventional in the prior art to collect skin samples to be further analyzed for biomarkers such as proteins, drugs, and other substances. See the references to Clausen et al, van der Molen et al, Escobar-Chavez et al, Olesen et al and Lademann et al cited in the last Office action mailed on September 15, 2020, which all teach that obtaining a skin tissue sample by a tape stripping method is widely accepted and used in the prior art to obtain skin tissue samples to be further analyzed for the presence of biomarkers. Therefore, this step of the method recited in claim 1 amounts to nothing more than insignificant extra-solution activity which does not lead to any improvement in a technology or any technological solution to a technological problem under prong 2 of step 2A. The step of “treating” the psychiatric disorder in the method does not integrate the judicial exception into a practical application since the “treating” step is only recited generally and is not particular. In other words, the treatment is not specifically identified so that it does not encompass all applications of the judicial exception. The analysis of a molar ratio of a first and a second sphingolipid in the method does not integrate the judicial exception into a practical application since this calculation of a molar ratio is simply a “mental process” under the judicial exception umbrella of an abstract idea. The step of making a diagnosis based upon an arithmetic calculation comprising relating two parameters to one another in a ratio merely constitutes converting an abstract idea into information that is understandable to a human patient. The measurement of the sphingolipids in the skin tissue sample of the test subject and in the healthy control subject using a technique such as gas chromatography-mass spectrometry, liquid chromatography-mass spectrometry, etc. also amounts to only insignificant extra-solution activity to the judicial exception. The claims do not recite any use of the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. disease diagnosis). For these reasons, the claims do not meet prong two of step 2A of the 35 USC 101 subject matter eligibility analysis, and for this reason, the claims are not patent eligible under 35 USC 101. 
With regards to step 2B of the 2019 Subject Matter Eligibility Guidance, this step evaluates whether a claim as a whole amounts to significantly more than the recited judicial exception, i.e. whether any additional element or combination of additional elements adds an inventive concept to the claim. As explained with respect to step 2A, prong two of the Guidance, the additional limitations recited in claims 1, 4, 8 and 12-13 concerning obtaining a skin tissue sample from a subject using a tape stripping method, obtaining data related to levels of sphingolipids, such as sphingomyelins, in the skin tissue sample, and comparison of the measured levels of the sphingolipids to levels of sphingolipids measured in a healthy control skin sample amount to only steps required to establish the conditions of the judicial exception itself. The limitation related to obtaining a skin tissue sample using a tape stripping method is widely well-known, routine and conventional in the prior art, as pointed out by the references to Clausen et al, van der Molen et al, Escobar-Chavez et al, Olesen et al and Lademann et al, which all teach that obtaining a skin tissue sample by a tape stripping method is widely accepted and used in the prior art to obtain skin tissue samples to be further analyzed for the presence of biomarkers. The limitations concerning measuring the sphingolipids in the skin tissue samples by a technique such as gas chromatography-mass spectrometry, liquid chromatography-mass spectrometry, etc. are also well-understood, routine and conventional steps known in the prior art for measuring metabolites found in natural body samples. For these additional reasons, claims 1, 4, 8 and 12-13 are not patent eligible under step 2B of 35 USC 101.
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive.
The previous rejections of the claims made under 35 USC 112(b) in the last Office action mailed on February 22, 2021 have been withdrawn in view of the amendments made to the claims and the cancellation of claim 9. However, the amended claims are rejected under 35 USC 112(b) for the reasons set forth above and as necessitated by the amendments made to the claims. 
Applicants argue the rejection of the claims made under 35 USC 101 by stating that claim 1 as now amended is patent eligible in view of Claim 1 of Example 29 of the USPTO May 2016 Life Science Patent Eligibility Examples since instant claim 1 recites preparing a skin tissue sample in the same manner that a plasma sample is obtained from a human patient in claim 1 of Example 29, and also recites analyzing a sphingolipid or a sphingolipid metabolite in the same manner that JUL-1 is detected in step b. of claim 1 of Example 29. This argument is not persuasive since claim 1 of Example 29 of the USPTO May 2016 Life Science Patent Eligibility Examples recites only a method for detecting a marker comprising JUL-1 in a plasma sample from a human patient by detecting an immunological binding between an antibody for JUL-1 and JUL-1 in the plasma sample. Therefore, claim 1 of Example 29 of the USPTO May 2016 Life Science Patent Eligibility Examples does not recite a judicial exception comprising a natural correlation between the JUL-1 marker and a certain disease in the patient. Only a simple detection of a marker compound is recited in claim 1 of Example 29. On the contrary, amended claim 1 in the instant application recites both a detection of a marker comprising a sphingolipid or a sphingolipid metabolite in a skin tissue sample obtained from a test subject and a correlation of this marker to a psychiatric disorder in the test subject. Therefore, amended claim 1 in the instant application is similar to claim 2 in Example 29 of the USPTO May 2016 Life Science Patent Eligibility Examples, which was found patent ineligible under 35 USC 101 since it recites a natural correlation or relationship between a presence of the JUL-1 marker in a plasma sample from a patient and julitis in the patient. This is similar to amended claim 1 in the instant application which recites the natural correlation or relationship between a sphingolipid or a sphingolipid metabolite content in a skin tissue sample obtained from a test subject and a presence of a psychiatric disorder in the test subject.  For these reasons, the instant claims are still patent ineligible under 35 USC 101. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 21, 2021